                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
                                                                               DOC #:
UNITED STATES DISTRICT COURT                                                   DATE FILED: 5/19/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :   19-CR-862 (VEC)
                                                                :
                                                                :       ORDER
 CARMELO VELEZ,                                                 :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a change-of-plea hearing in this matter is scheduled for Tuesday, May 25,

2021, at 9:00 A.M., Dkt. 357;

        IT IS HEREBY ORDERED that the change-of-plea hearing will be held via the

CourtCall platform. To optimize the quality of the video feed, the Court, Defendant, Defense

counsel, and the AUSA will appear by video for the proceeding. Due to the limited capacity of

the CourtCall system, only one counsel per party may participate by video; co-counsel may listen

to the proceeding by calling the public dial in number listed below.

        IT IS FURTHER ORDERED that a day or two before the hearing, Chambers will email

the parties a link to be pasted into a browser and will provide further information on how to

access the conference. The link is non-transferrable and can be used by only one person.

The link should be used only at the time of the conference because using it earlier could result in

disruptions to other proceedings.

        IT IS FURTHER ORDERED that to optimize use of the CourtCall technology, all those

participating in the conference should:

             1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
                not use Internet Explorer.
           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the conference.

       IT IS FURTHER ORDERED that all participants must identify themselves every time

they speak, spell any proper names for the court reporter, and take care not to interrupt or speak

over one another.

       IT IS FURTHER ORDERED that co-counsel, members of the press, and the public may

access the audio feed of the conference by calling 855-268-7844 and using access code

67812309# and PIN 9921299#.

       IT IS FURTHER ORDERED that all of those accessing the conference are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.



SO ORDERED.

Dated: May 19, 2021                                     ______________________________
      New York, NY                                            VALERIE CAPRONI
                                                              United States District Judge




                                               2 of 2
